Citation Nr: 1508354	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-07 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a pulmonary disorder to include chronic obstructive pulmonary disorder (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In his February 2010 substantive appeal the Veteran requested a videoconference hearing before the Board, but he subsequently withdrew that request by a letter in March 2010 and requested a hearing before RO personnel instead.  He thereafter had a hearing before the RO's Decision Review Officer (DRO) in March 2010; a transcript of his testimony is of record.  

In November 2013 the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As additional relevant evidence was obtained after the withdrawal of the claim for service connection for a pulmonary condition/COPD, the Board finds that such matter is REFERRED to the AOJ to clarify whether the Veteran wishes to again claim service connection for a pulmonary condition, and if so, for appropriate adjudicative action to be taken.
 
The issue of service connection for an acquired psychiatric disorder to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On July 25, 2011 prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his then-authorized representative, that a withdrawal of the appeal for service connection for a pulmonary disorder to include chronic obstructive pulmonary disease was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the AOJ.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under 38 C.F.R. § 20.1100(a) will not be effective. 

The withdrawal of appeal was made by the Veteran's authorized representative at the time in a statement received by the Board on July 25, 2011.  The withdrawal was a clear and unequivocal withdrawal of the pulmonary/COPD issue.  Under the law of agency, the appellant is bound by the acts of his representative.  See Brown v. Brown, 8 Vet. App. 40 (1995).

Although in November 2013 the Board remanded the issue for additional development, the remand does not constitute a final Board decision (see 38 C.F.R. § 20.1100(b)).  Thus, the actions requested in that remand as they pertained to the withdrawn claim were invalid, as the Board lacked jurisdiction once the withdrawal  of appeal was received at the Board in July 2011.  Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("Veterans are as free to withdraw claims as they are to file them.  When claims are withdrawn, they cease to exist.").

As the appellant, through his authorized representative, withdrew his appeal on the claim for service connection for a pulmonary disorder/COPD, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the claim for service connection for a pulmonary disorder/COPD is dismissed.


REMAND

The Board finds that additional development is necessary concerning the claim for service connection for a psychiatric disorder. 

The Board notes that the Veteran's service treatment records (STRs) are incomplete, containing only an entrance examination and a dental record.  Such records were initially requested and received in 1989.  Since that time, it does not appear that any additional attempt to obtain complete STRs have been made, although a request for service personnel records resulted in those documents being provided to VA.  As it is possible that in the 25 years since that initial request additional STRs may have been located, especially given the successful request for complete service personnel records, an additional request for service treatment records should be made.  

In addition, a March 2010 VA treatment report noted the Veteran was attempting to obtain benefits from the Social Security Administration.  Those records should be requested on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records through official sources.  All efforts should be documented in the claims file.  If no additional records are received or the response yields only duplicate copies of those already in the claims file, the AOJ should determine whether further attempts to obtain such records would be futile and advise the Veteran of the unavailability of additional records. 

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


